Exhibit 10(i)
AMENDMENT TO
EMPLOYMENT AGREEMENT
BY AND BETWEEN
FRANKLIN SAVINGS AND LOAN COMPANY
AND
DANIEL T. VOELPEL
     This Amendment (this “Amendment”) to the Employment Agreement (“Agreement”)
by and between Franklin Savings and Loan Company (“Employer”) and Daniel T.
Voelpel (“Employee”), effective as of July 1, 2006, is effective as of the 30th
day of December, 2008.
RECITALS
     WHEREAS, the Employer and the Employee previously entered into the
Agreement with a term ending on July 1, 2011, as extended by the Employer
pursuant to an Employment Agreement Extension effective March 31, 2008; and
     WHEREAS, the Employer and the Employee desire to amend the Agreement to
comply with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended, effective as of the date first set forth above.
AMENDMENT
     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Employer and the Employee hereby agree as follows:

1.   Section 4(a)(i) of the Agreement is hereby deleted in its entirety and
replaced with the following:

(i) The Employer shall promptly, but in no event later than 60 days following
the Employee’s termination, pay to the Employee or to his beneficiaries,
dependents or estate an amount equal to three times the Employee’s “average
annual compensation” as such term is defined in Section 280G of the Internal
Revenue Code of 1986, as amended (“Code”).

2.   Section 4(b) of the Agreement is hereby deleted in its entirety and
replaced with the following:

(b) Termination without Change of Control. In the event that the Employer
terminates the employment of the Employee for any reason other than Just Cause,
and the termination is not in connection with a Change of Control pursuant to
Section 4(a) of this Agreement, the Employer shall be obligated to continue to
(i) pay on a monthly basis to the Employee, his designated beneficiaries or his
estate, his annual salary provided pursuant to Section 3(a) of this Agreement as
of the date of termination for a period of 12 months (provided, however, that
the amount

 



--------------------------------------------------------------------------------



 



so payable shall not exceed the lesser of (a) two times the Employee’s
annualized compensation or (b) two times the maximum amount that may be taken
into account under a qualified plan pursuant to Section 401(a)(17) of the Code
for the year in which the Employee terminates); and (ii) provide to the
Employee, his eligible dependents and beneficiaries, at the Employer’s expense,
group health benefits, hospitalization and disability benefits substantially
equal to those being provided to the Employee at the date of termination of his
employment, to the extent permitted under the terms of such plans, until the
earliest to occur of: (A) the first anniversary of the effective date of the
Employee’s termination, or (B) the Employee is included in another employer’s
plans providing comparable benefits and coverage.

3.   New Section 4(g) is hereby added to the Agreement as follows:

(g) Reimbursement or Payment of Certain Expenses. Notwithstanding the foregoing,
(i) any amounts or benefits that will be paid or provided under Section 4(a)(ii)
or 4(b)(ii) with respect to group health or hospitalization benefits after
completion of the time period described in Treasury Regulation
§1.409A-1(b)(9)(v)(B), and (ii) any amounts or benefits that will be paid or
provided under Section 4(a)(ii) or 4(b)(ii) with respect to disability insurance
coverage shall be subject to the following: (A) the amount of expenses eligible
for reimbursement, or benefits provided, during any taxable year of the Employee
may not affect the expenses eligible for reimbursement, or benefits to be
provided, to the Employee in any other taxable year; (B) the reimbursement of
any eligible expense must be made on or before the last day of the Employee’s
taxable year following the Employee’s taxable year in which the expense was
incurred; and (C) the right to reimbursement or benefits is not subject to
liquidation or exchange for another benefit.

4.   New Section 4(h) is hereby added to the Agreement as follows:

(h) Definition of “Termination”. For purposes of this Agreement, no payment on
account of the Employee’s “termination” shall be made pursuant to this Agreement
unless such termination also constitutes a “separation from service” within the
meaning of Section 409A of the Code by Employee from the Employer and all
entities with whom the Employer would be treated as a single employer under
Sections 414(b) and (c) of the Code.

5.   New Section 4(i) is hereby added to the Agreement as follows:

(i) 6-Month Delay for Certain Payments. Notwithstanding the foregoing, if the
Employee is a “specified employee” of the Employer (within the meaning of
Section 409A of the Code and as determined under the Employer’s policy for
determining specified employees) on the date of his termination and the Employee
is entitled to a payment and/or benefit under this Agreement that is required to
be delayed pursuant to Section 409A(a)(2) of the Code, then such

-2-



--------------------------------------------------------------------------------



 



payment or benefit shall not be paid or provided (or begin to be paid or
provided) until the first business day of the seventh month following the
Employee’s date of termination (or, if earlier, the Employee’s death). The first
payment that can be made following such postponement period shall include the
cumulative amount of any payments or benefits that could not be paid or provided
during such postponement period due to the application of
Section 409A(a)(2)(B)(i) of the Code.

6.   Section 5(a) of the Agreement is hereby amended by adding the following
sentence to the end thereof:

To the extent that applicable law requires that payments of deferred
compensation subject to Section 409A of the Code be delayed, such payment shall
be made on the earliest date that the Employer reasonably believes that payment
will comply with applicable law.

7.   New Section 16 is hereby added to the Agreement as follows:

16. Section 409A of the Code. The parties intend that this Agreement comply
with, or be exempt from, the requirements of Section 409A of the Code, as
applicable, and, to the maximum extent permitted by law, shall administer,
operate and construe this Agreement accordingly. Nothing herein shall be
construed as the guarantee of any particular tax treatment to the Employee. The
Company shall have no liability in the event this Agreement fails to comply with
the requirements of Section 409A of the Code.
     IN WITNESS WHEREOF, the parties have executed this Amendment effective as
of the date first set forth above.

              EMPLOYER       EMPLOYEE
 
            FRANKLIN SAVINGS AND LOAN COMPANY       /s/ Daniel T. Voelpel
 
           
 
          Daniel T. Voelpel
 
           
By:
  /s/ Gretchen J. Schmidt        
 
            Printed Name: Gretchen J. Schmidt   Its: President  

-3-